 



Exhibit 10.5
Eddie Bauer Holdings, Inc.
5.25% Convertible Senior Notes due 2014
Registration Rights Agreement
April 4, 2007
J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     This Registration Rights Agreement is made and entered into on the date
indicated above by and among Eddie Bauer Holdings, Inc., a Delaware corporation
(the “Company”), the subsidiaries of the Company listed on the signature page
hereto (collectively, the “Guarantors”) and J.P. Morgan Securities Inc. and
Goldman, Sachs & Co. (the “Placement Agents”) pursuant to the Placement Agency
Agreement, dated March 28, 2007, among the Company and the Placement Agents (the
“Placement Agency Agreement”).
     In order to induce the investors (the “Purchasers”) to enter into the
securities purchase agreements, dated March 29, 2007 (each, a “Purchase
Agreement” and collectively, the “Purchase Agreements”), the Company has agreed
to provide the registration rights set forth in this Agreement. The execution of
this Agreement is a condition to the closing under the Purchase Agreements.
     The Company agrees with the Placement Agents for the benefit of the Holders
(as defined herein) of the 5.25% Convertible Senior Notes due 2014 (the “Notes”)
and the beneficial owners from time to time of the Shares (as defined herein)
issued upon conversion of the Notes, as follows:
     1. Certain Definitions.
     For purposes of this Agreement the following terms shall have the following
meanings:
     (a) “Additional Guarantor” means any subsidiary of the Company that
executes a Guarantee under the Indenture after the date of this Agreement.
     (b) “Additional Interest” has the meaning assigned thereto in Section 2(d).



--------------------------------------------------------------------------------



 



 2 
     (c) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(d).
     (d) “Agreement” means this Registration Rights Agreement, as the same may
be amended from time to time pursuant to the terms hereof.
     (e) “Closing Date” means the date on which any Notes are initially issued.
     (f) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.
     (g) “Company” has the meaning specified in the first paragraph of this
Agreement.
     (h) “Deferral Notice” has the meaning assigned thereto in Section 3(b).
     (i) “Deferral Period” has the meaning assigned thereto in Section 3(b).
     (j) “Effective Period” has the meaning assigned thereto in Section 2(a).
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (l) “Free Writing Prospectus” means each free writing prospectus (as
defined in Rule 405 under the Securities Act) prepared by or on behalf of the
Company or used or referred to by the Company in connection with the sale of the
Securities.
     (m) “Guarantee” means, individually, any guarantee of the Notes by a
Guarantor pursuant to the terms of the Indenture and any supplemental indenture
thereto.
     (n) “Guarantors” means the entities guaranteeing the Notes pursuant to the
terms of the Indenture, including any Guarantor’s successors and any Additional
Guarantors.
     (o) “Holder” means each holder, from time to time, of Registrable
Securities (including the Purchasers).
     (p) “Indenture” means the Indenture dated as of the date hereof among the
Company, the Guarantors and The Bank of New York, as Trustee, pursuant to which
the Notes and the Guarantees are being issued.
     (q) “Issuer Information” has the meaning set forth in Section 6(a) hereof.
     (r) “Material Event” has the meaning assigned thereto in Section 3(a)(iv).
     (s) “Majority Holders” shall mean, on any date, holders of the majority of
the Shares constituting Registrable Securities; for the purposes of this
definition, Holders



--------------------------------------------------------------------------------



 



3

of Notes constituting Registrable Securities shall be deemed to be the Holders
of the number of Shares into which such Notes are or would be convertible as of
such date.
     (t) “NASD” shall mean the National Association of Securities Dealers, Inc.
     (u) “NASD Rules” shall mean the Conduct Rules and the By-Laws of the NASD.
     (v) “Notes” has the meaning specified in the first paragraph of this
Agreement.
     (w) “Notice and Questionnaire” means a written notice delivered to the
Company containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Private Placement Memorandum.
     (x) “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company prior to such date.
     (y) “Person” means a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.
     (z) “Placement Agents” has the meaning specified in the first paragraph of
this Agreement.
     (aa) “Private Placement Memorandum” means the Private Placement Memorandum
dated March 29, 2007 relating to the offer and sale of the Securities.
     (bb) “Prospectus” means the prospectus included in any Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.
     (cc) “Purchase Agreements” has the meaning specified in the second
paragraph of this Agreement.
     (dd) “Purchasers” has the meaning specified in the second paragraph of this
Agreement.
     (ee) “Registrable Securities” means

  (i)   any Notes and the Guarantees until the earliest of (i) their effective
registration under the Securities Act and the resale of all such Notes and
Guarantees in accordance with the Shelf Registration Statement, (ii) the date on
which such Notes and Guarantees are (A) sold pursuant to Rule 144 under
circumstances in which any legend borne by such Notes and Guarantees relating to
restrictions



--------------------------------------------------------------------------------



 



4

      on transferability thereof, under the Securities Act or otherwise, is
removed or (B) the expiration of the holding period applicable to the Notes
under Rule 144(k) or (iii) the date on which such Notes have been converted (and
the related Guarantees have been terminated) or otherwise cease to be
outstanding;

  (ii)   any Shares issuable upon conversion of any Notes constituting
Registrable Securities, until the earliest of (i) their effective registration
under the Securities Act and the resale of all such Shares in accordance with
the Shelf Registration Statement, (ii) the date on which such Shares are
(A) freely transferable by persons who are not affiliates of the Company without
registration under the Securities Act or (B) the expiration of the holding
period applicable to the Shares under Rule 144(k) or (iii) the date on which
such Shares cease to be outstanding.

     (ff) “Registration Default” has the meaning assigned thereto in
Section 2(d).
     (gg) “Registration Expenses” has the meaning assigned thereto in Section 5.
     (hh) “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule as
promulgated under the Securities Act.
     (ii) “Securities” means, collectively, the Notes and the Shares.
     (jj) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     (kk) “Shares” means the shares of common stock of the Company, par value
$0.01 per share, into which the Notes are convertible or that have been issued
upon a conversion from Notes into common stock of the Company.
     (ll) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.
     (mm) “Special Counsel” shall have the meaning assigned thereto in
Section 5.
     (nn) “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, or any successor thereto, and the rules, regulations and forms
promulgated thereunder.
     (oo) “Trustee” shall have the meaning assigned such term in the Indenture.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,”



--------------------------------------------------------------------------------



 



5

“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Section or other subdivision.
Unless the context otherwise requires, any reference to a statute, rule or
regulation refers to the same (including any successor statute, rule or
regulation thereto) as it may be amended from time to time.
          2. Registration Under the Securities Act.
     (a) The Company and the Guarantors agree to file under the Securities Act a
shelf registration statement providing for the registration of, and the sale on
a continuous or delayed basis by the Holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission. The Company and the Guarantors agree to use their reasonable efforts
to cause the Shelf Registration Statement to become effective within 180 days
after the Closing Date and to keep such Shelf Registration Statement
continuously effective until the earlier of (i) the second anniversary of the
Closing Date or (ii) such time as there are no longer any Registrable Securities
outstanding (the “Effective Period”). None of the Company’s securityholders or
the Guarantors’ securityholders (other than Holders of Registrable Securities)
shall have the right to include any of the Company’s securities or the
Guarantors’ securities in the Shelf Registration Statement.
     (b) The Company and the Guarantors further agree that they shall cause the
Shelf Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Securities Act; and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, provided that the Company makes no representation with
respect to any information provided by Holders in their Notice and
Questionnaires and the Company and the Guarantors agree to furnish to the
Holders of the Registrable Securities copies of any supplement or amendment
prior to its being used or promptly following its filing with the Commission;
provided, however, that the Company shall have no obligation to deliver to
Holders of Registrable Securities copies of any amendment consisting exclusively
of an Exchange Act report or other Exchange Act filing otherwise publicly
available on the Company’s website. If the Shelf Registration Statement, as
amended or supplemented from time to time, ceases to be effective for any reason
at any time during the Effective Period (other than because all Registrable
Securities registered thereunder shall have been sold pursuant thereto or shall
have otherwise ceased to be Registrable Securities), the Company and the
Guarantors shall use their reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof.
     (c) Each Holder of Registrable Securities agrees that if such Holder wishes
to sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 3(b). Holders are required to complete and deliver the Notice and
Questionnaire at least 10 days prior to the effectiveness of the Shelf
Registration Statement so that the Holder may be named as a selling
securityholder in the related prospectus at the time of effectiveness. From and
after the date the Shelf Registration Statement is declared or becomes
effective, the Company and the



--------------------------------------------------------------------------------



 



6

Guarantors shall, as promptly as is practicable after the date a Notice and
Questionnaire is delivered, and in any event within fifteen (15) days after the
date of receipt of such Notice and Questionnaire, or if the use of the
Prospectus has been suspended by the Company under Section 3(b) hereof at the
time of receipt of the Notice and Questionnaire, fifteen (15) days after the
expiration of the period during which the use of the Prospectus is suspended:
     (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling security holder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company and the Guarantors shall file
a post-effective amendment to the Shelf Registration Statement, use their
reasonable efforts to cause such post-effective amendment to be declared or to
otherwise become effective under the Securities Act as promptly as is
practicable. Notwithstanding the foregoing, the Company and the Guarantors shall
not be required to file more than one post-effective amendment to the Shelf
Registration Statement or supplement to the related Prospectus during any thirty
(30) day period;
     (ii) provide such Holder copies of any documents filed pursuant to
Section 2(c)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i);
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(b). Notwithstanding anything contained herein to the contrary, the
Company and the Guarantors shall be under no obligation to name any Holder that
is not a Notice Holder as a selling securityholder in any Shelf Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(c) (whether or not
such Holder was a Notice Holder at the time the Shelf Registration Statement was
declared or otherwise became effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(c).
     (d) If any of the following events (any such event a “Registration
Default”) shall occur, then additional interest (the “Additional Interest”)
shall become payable jointly and severally by the Company and the Guarantors to
Holders in respect of the Notes as follows:
     (i) if the Shelf Registration Statement is not declared effective and does
not otherwise become effective within 180 days following the Closing Date, then



--------------------------------------------------------------------------------



 



7

commencing on the 181st day after the Closing Date, Additional Interest shall
accrue on the principal amount of the outstanding Notes that are Registrable
Securities at a rate of 0.25% per annum for the first 90 days following such
181st day and at a rate of 0.50% per annum thereafter; or
     (ii) if the Company or the Guarantors have failed to perform their
obligations set forth in Section 2(c) hereof within the time periods required
therein, then commencing on the first day after the date by which the Company
and the Guarantors were required to perform such obligations, Additional
Interest shall accrue on the principal amount of the outstanding Notes that are
Registrable Securities at a rate of 0.25% per annum for the first 90 days and at
a rate of 0.50% per annum thereafter;
     (iii) if the Shelf Registration Statement has been declared effective or
has otherwise become effective but such Shelf Registration Statement ceases to
be effective at any time during the Effective Period (other than pursuant to
Section 3(b) hereof), then commencing on the day such Shelf Registration
Statement ceases to be effective, Additional Interest shall accrue on the
principal amount of the outstanding Notes that are Registrable Securities at a
rate of 0.25% per annum for the first 90 days following such date on which the
Shelf Registration Statement ceases to be effective and at a rate of 0.50% per
annum thereafter; or
     (iv) if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period (and
again on the first day of any subsequent Deferral Period during such period),
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90 days and at a rate of 0.50% per annum thereafter;
provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.50% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.50% per
annum; provided further, however, that (1) upon the filing of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Shelf Registration Statement (in the case of clause (ii)
above), (3) upon the performance by the Company and the Guarantors of their
obligations set forth in Section 2(c) hereof within the time periods required
therein (in the case of clause (iii) above), (4) upon the effectiveness of the
Shelf Registration Statement which had ceased to remain effective (in the case
of clause (iv) above), (5) upon the termination of the Deferral Period that
caused the limit on the aggregate duration of Deferral Periods in a period set
forth in Section 3(b) to be exceeded (in the case of clause (v) above) or
(6) upon the termination of certain transfer restrictions on the Securities as a
result of the application of Rule 144(k) or any successor provision, Additional
Interest on the Notes as a result of such clause, as the case may be, shall
cease to accrue.



--------------------------------------------------------------------------------



 



8

               Additional Interest on the Notes, if any, will be payable in cash
on April 1 and October 1 of each year (the “Additional Interest Payment Date”)
to holders of record of outstanding Notes that are Registrable Securities on
each preceding March 15 and September 15; provided that any Additional Interest
accrued with respect to any Notes or portion thereof converted into Shares on a
conversion date prior to the Registration Default shall, in any such event, be
paid instead to the Holder who submitted such Notes or portion thereof for
conversion on the applicable conversion date on such date (or promptly following
the conversion date, in the case of conversion). Following the cure of all
Registration Defaults requiring the payment of Additional Interest to the
Holders of Notes that are Registrable Securities pursuant to this Section, the
accrual of Additional Interest will cease (without in any way limiting the
effect of any subsequent Registration Default requiring the payment of
Additional Interest).
               The Company shall notify the Trustee immediately upon the
happening of each and every Registration Default. The Trustee shall be entitled,
on behalf of Holders of Securities, to seek any available remedy for the
enforcement of this Agreement, including for the payment of any Additional
Interest. Notwithstanding the foregoing, the parties agree that the sole
monetary damages payable for a violation of the terms of this Agreement with
respect to which additional monetary amounts are expressly provided shall be as
set forth in this Section 2(d). Nothing shall preclude a Notice Holder or Holder
of Registrable Securities from pursuing or obtaining specific performance or
other equitable relief with respect to this Agreement.
              (e) A Shelf Registration Statement pursuant to this Section 2 will
not be deemed to have become effective unless it has been declared effective by
the SEC or is automatically effective upon filing with the SEC as provided by
Rule 462 under the Securities Act.
     3. Registration Procedures.
          The following provisions shall apply to the Shelf Registration
Statement filed pursuant to Section 2:
     (a) The Company and the Guarantors shall:
     (i) prepare and file with the Commission a registration statement with
respect to the shelf registration on any form which may be utilized by the
Company and the Guarantors and which shall permit the disposition of the
Registrable Securities in accordance with the intended method or methods
thereof, as specified in writing by the Holders of the Registrable Securities,
and use their reasonable efforts to cause such registration statement to become
effective in accordance with Section 2(a) above;
     (ii) before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to the Placement
Agents and any Notice Holder who so requests copies of all such documents
proposed to be filed and use reasonable efforts to reflect in each such document
when so filed with the Commission such comments as the Placement Agents and any
such Notice Holders reasonably shall propose within three (3) Business Days of
the delivery of such copies to the Placement Agents and any such Notice Holders;



--------------------------------------------------------------------------------



 



9

     (iii) use their reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the Commission any other required document as may be
necessary to keep such Shelf Registration Statement continuously effective until
the expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Shelf
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented;
     (iv) promptly notify the Notice Holders of Registrable Securities (A) when
such Shelf Registration Statement or the Prospectus included therein or any
amendment or supplement to the Prospectus or post-effective amendment has been
filed with the Commission, and, with respect to such Shelf Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any request, following the effectiveness of the Shelf Registration
Statement, by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Shelf Registration Statement or
related Prospectus or for additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, including the receipt by the Company of any notice of
objection of the Commission to the use of a Shelf Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act, (D) of the receipt by the Company or any Guarantor of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or written threat of any proceeding
for such purpose, (E) of the occurrence of (but not the nature of or details
concerning) any event or the existence of any fact (a “Material Event”) as a
result of which any Shelf Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (E) in the event that the Company either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Shelf Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
contained therein not misleading), (F) of the determination by the Company that
a post-effective amendment to the Shelf Registration Statement will be filed
with the Commission, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(b)), state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(b) shall apply or (G) at any time
when a Prospectus is required to be delivered under the Securities Act, that the
Shelf



--------------------------------------------------------------------------------



 



10

Registration Statement, Prospectus, Prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder;
     (v) prior to any public offering of the Registrable Securities pursuant to
the Shelf Registration Statement, use their reasonable best efforts to register
or qualify, or cooperate with the Notice Holders of Securities included therein
and their respective counsel in connection with the registration or
qualification of, such Securities for offer and sale under the securities or
blue sky laws of such jurisdictions as any such Notice Holders reasonably
requests in writing and do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Securities
covered by the Shelf Registration Statement; prior to any public offering of the
Registrable Securities pursuant to the Shelf Registration Statement, use its
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the Effective Period in connection with such Notice
Holder’s offer and sale of Registrable Securities pursuant to such registration
or qualification (or exemption therefrom) and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
such Registrable Securities in the manner set forth in the Shelf Registration
Statement and the related Prospectus; provided that the Company and the
Guarantors will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process or to taxation in any such jurisdiction
where it is not then so subject;
     (vi) use its reasonable best efforts to prevent the issuance of, and if
issued, to obtain the withdrawal of any order suspending the effectiveness of
the Shelf Registration Statement or, in the event of an objection of the SEC
pursuant to Rule 401(g)(2), promptly file an amendment to such Shelf
Registration Statement on the proper form, and to lift any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
in which they have been qualified for sale, in each case at the earliest
practicable date;
     (vii) upon reasonable notice, for a reasonable period prior to the filing
of the Shelf Registration Statement, and throughout the Effective Period,
(i) make reasonably available for inspection during normal business hours by a
representative of, and Special Counsel acting for, Majority Holders of the
Securities being sold and any underwriter (and its counsel) participating in any
disposition of Securities pursuant to such Shelf Registration Statement, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries and (ii) use reasonable best
efforts to have their officers, directors, employees, accountants and counsel
supply all relevant information reasonably requested by such representative,
Special Counsel or any such underwriter in connection with such Shelf
Registration Statement provided, however, that any information that is
designated by the Company, in good faith, as confidential at the time of
delivery of such information shall be kept confidential by such persons except
information that (i) was in the possession of such persons prior to disclosure
by the Company; (ii) is publicly disclosed other than by such persons in
violation of this Agreement; (iii) is obtained by such persons from a person
other than the



--------------------------------------------------------------------------------



 



11

Company who, to the knowledge of such person, is not bound by a confidentiality
agreement with the Company; (iv) the Company agrees may be disclosed; or (v) is
required to be disclosed in conformity with applicable securities laws or
requested to be disclosed under compulsion of law (whether by oral question,
interrogatory, subpoena, civil investigative demand or otherwise), by order or
act of any court or governmental or regulatory authority or body;
     (viii) if requested by Majority Holders of the Securities being sold in an
underwriting, their Special Counsel or the managing underwriters (if any) in
connection with such Shelf Registration Statement, use their reasonable best
efforts to cause (i) their counsel to deliver an opinion relating to the Shelf
Registration Statement and the Securities in customary form, (ii) their officers
to execute and deliver all customary documents and certificates requested by the
Majority Holders of the Securities being sold, their Special Counsel or the
managing underwriters (if any) and (iii) their independent registered public
accounting firm to provide a standard form of auditor’s “cold comfort” letters.
     (ix) if reasonably requested by the Placement Agents or any Notice Holder,
promptly incorporate in a prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the Placement Agents or
such Notice Holder shall, on the basis of a written opinion of
nationally-recognized counsel experienced in such matters, determine to be
required to be included therein by applicable law and make any required filings
of such prospectus supplement or such post-effective amendment; provided, that
the Company shall not be required to take any actions under this
Section 3(a)(ix) that are not, in the reasonable opinion of counsel for the
Company, in compliance with applicable law;
     (x) promptly furnish to each Notice Holder and the Placement Agents, upon
their request and without charge, at least one (1) conformed copy of the Shelf
Registration Statement and any amendments thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits; provided, however, that the
Company shall have no obligation to deliver to Notice Holders or the Placement
Agents a copy of any amendment consisting exclusively of an Exchange Act report
or other Exchange Act filing otherwise publicly available on the Company’s
website;
     (xi) during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, without charge, as many copies of the Prospectus
relating to such Registrable Securities (including each preliminary prospectus)
and any amendment or supplement thereto as such Notice Holder may reasonably
request; and the Company hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein; and
     (xii) cooperate with the Notice Holders of Securities to facilitate the
timely preparation and delivery of certificates representing Securities to be
sold pursuant



--------------------------------------------------------------------------------



 



12

to the Shelf Registration Statement free of any restrictive legends and in such
denominations and registered in such names as the Holders thereof may request in
writing at least two business days prior to sales of Securities pursuant to such
Shelf Registration Statement; provided that nothing herein shall require the
Company to deliver certificated Notes to any beneficial holder of Notes except
as required by the Indenture.
     (b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company will (i) in the case of clause (B) above,
subject to the third sentence of this provision, as promptly as is practicable
prepare and file a post-effective amendment to such Shelf Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered (or, to the extent permitted by law, made
available) to the purchasers of the Registrable Securities being sold
thereunder, and, in the case of a post-effective amendment to the Shelf
Registration Statement, subject to the third sentence of this provision, use
reasonable efforts to cause it to be declared effective or otherwise become
effective as promptly as is practicable, and (ii) give notice to the Notice
Holders that the availability of the Shelf Registration Statement is suspended
(a “Deferral Notice”). Upon receipt of any Deferral Notice, each Notice Holder
agrees not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in clause (i) above, or until it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as is practicable, (y) in the
case of clause (B) above, as soon as, in the sole judgment of the Company,
public disclosure of such Material Event would not be prejudicial to or contrary
to the interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as practicable thereafter and (z) in the case of clause
(C) above, as soon as, in the discretion of the Company, such suspension is no
longer appropriate; provided that the period during which the availability of
the Shelf Registration Statement and any Prospectus is suspended (the “Deferral



--------------------------------------------------------------------------------



 



13

Period”), without the Company incurring any obligation to pay Additional
Interest pursuant to Section 2(d), shall not exceed 120 days in the aggregate in
any 12 month period.
     (c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the Shelf
Registration may continue.
     (d) The Company and the Guarantors shall, so long as any Registrable
Securities remain outstanding, cause each Additional Guarantor upon the creation
or acquisition by the Company of such Additional Guarantor, to (i) execute and
deliver a supplemental indenture to the Indenture and (ii) deliver to the
Trustee an opinion of counsel to the effect that (A) the supplemental indenture
has been duly executed and authorized and (B) the supplemental indenture
constitutes a valid, binding and enforceable obligation of such Additional
Guarantor, except insofar as enforcement thereof may be limited by bankruptcy,
insolvency or similar laws (including, without limitation, all laws relating to
fraudulent transfers) and except insofar as enforcement thereof is subject to
general principles of equity.
     (e) The Company may require each Holder of Registrable Securities as to
which any registration pursuant to Section 2(a) is being effected to furnish to
the Company such information regarding such Holder and such Holder’s intended
method of distribution of such Registrable Securities as the Company may from
time to time reasonably request in writing, but only to the extent that such
information is required in order to comply with the Securities Act. Each such
Holder by executing and delivering a Notice and Questionnaire shall be deemed to
have agreed to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Holder to the Company or
of the occurrence of any event in either case as a result of which any
Prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of disposition of such Registrable Securities or omits to state any
material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to such Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.
     (f) The Company shall comply with all applicable rules and regulations of
the Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than (i) 40



--------------------------------------------------------------------------------



 



14

days after the end of any 12-month period (or 60 days after the end of any
12-month period if such period is a fiscal year) if the Company is at such time
an “accelerated filer” and (ii) 45 days after the end of any 12-month period (or
90 days after the end of any 12-month period if such period is a fiscal year) if
the Company is not an “accelerated filer” commencing on the first day of the
first fiscal quarter of the Company commencing after the effective date of the
Shelf Registration Statement, which statements shall cover said 12-month
periods.
     (g) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the initial effective
date of such Shelf Registration Statement and provide the Trustee for the Notes
and the transfer agent for the Shares with printed certificates for the
Registrable Securities that are in a form eligible for deposit with The
Depository Trust Company.
     (h) The Company shall use its reasonable efforts to provide such
information as is required for any filings required to be made with the National
Association of Securities Dealers, Inc.
     (i) Until the expiration of two years after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement under the Securities Act.
     (j) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.
     (k) The Company shall enter into such customary agreements and take all
such other necessary, reasonable and lawful actions in connection therewith
(including those requested by the Majority Holders of the Registrable Securities
covered by the Shelf Registration Statement) in order to expedite or facilitate
disposition of such Registrable Securities.
     4. Holder’s Obligations.
     Each Holder agrees, by acquisition of the Registrable Securities, that no
Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to the Shelf Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(c)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as may be
required to be disclosed in the Shelf Registration Statement under applicable
law or pursuant to Commission comments. Each Holder further agrees not to sell
any Registrable Securities pursuant to the Shelf Registration Statement without
delivering, or causing to be delivered, a Prospectus to the purchaser thereof
and, following termination of the Effective Period, to notify the Company,
within 10 business days of a request by the Company, of the



--------------------------------------------------------------------------------



 



15

amount of Registrable Securities sold pursuant to the Shelf Registration
Statement and, in the absence of a response, the Company may assume that all of
the Holder’s Registrable Securities were so sold.
     5. Registration Expenses.
     The Company agrees to bear and to pay or cause to be paid promptly upon
request being made therefor all expenses incident to the performance by the
Company and the Guarantors of or compliance with this Agreement, including, but
not limited to, (a) all Commission and any NASD registration and filing fees and
expenses, (b) all fees and expenses in connection with the qualification of the
Securities for offering and sale under the State securities and Blue Sky laws
referred to in Section 3(a)(v) hereof, including reasonable fees and
disbursements of one counsel for the placement agent or underwriters, if any, in
connection with such qualifications, (c) all expenses relating to the
preparation, printing, distribution and reproduction of the Shelf Registration
Statement, the related Prospectus and each amendment or supplement to each of
the foregoing, the certificates representing the Securities and all other
documents relating hereto, (d) fees and expenses of the Trustee under the
Indenture, any escrow agent or custodian, and of the registrar and transfer
agent for the Shares, (e) fees, disbursements and expenses of counsel and
independent certified public accountants of the Company (including the expenses
of any opinions or “cold comfort” letters required by or incident to such
performance and compliance) and (f) reasonable fees, disbursements and expenses
(not to exceed $250,000 in the aggregate) of not more than one counsel for the
Holders of Registrable Securities retained in connection with the Shelf
Registration Statement, as selected by the Company (unless reasonably objected
to by the Majority Holders of the Registrable Securities being registered, in
which case the Majority Holders shall select such counsel for the Holders)
(“Special Counsel”), and fees, expenses and disbursements of any other Persons,
including special experts, retained by the Company in connection with such
registration (collectively, the “Registration Expenses”). To the extent that any
Registration Expenses are incurred, assumed or paid by any Holder of Registrable
Securities or any underwriter or placement agent therefor, the Company shall
reimburse such Person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a documented request
therefor. Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all underwriting discounts and commissions
and placement agent fees and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.
     6. Indemnification.
     (a) The Company and each of the Guarantors shall jointly and severally
indemnify and hold harmless each Placement Agent and each Holder (including,
without limitation, the Purchasers), its affiliates, their respective officers,
directors, employees, representatives and agents, and each person, if any, who
controls any such Placement Agent or Holder within the meaning of the Securities
Act or the Exchange Act (all such Placement Agents, Holders and other persons
being collectively referred to for purposes of this Section 6 and Section 7 as a
Holder) from and against any loss, claim, damage or liability, joint or several,
or any action in respect thereof (including, without limitation, any loss,
claim, damage, liability or action relating to purchases and sales of
Securities), to which that Holder



--------------------------------------------------------------------------------



 



16

may become subject, whether commenced or threatened, under the Securities Act,
the Exchange Act, any other federal or state statutory law or regulation, at
common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any such Registration
Statement, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Prospectus, any Free Writing Prospectus or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the Securities Act or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Holder promptly
upon demand for any legal or other expenses reasonably incurred by that Holder
in connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with any information provided by a Holder in its most recent Notice and
Questionnaire; and provided, further, that with respect to any such untrue
statement in or omission from any related preliminary prospectus, the indemnity
agreement contained in this Section 6(a) shall not inure to the benefit of any
Holder from whom the person asserting any such loss, claim, damage, liability or
action received Securities to the extent that such loss, claim, damage,
liability or action of or with respect to such Holder results from the fact that
both (A) a copy of the final prospectus was not sent or given to such person at
or prior to the written confirmation of the sale of such Securities to such
person and (B) the untrue statement in or omission from the related preliminary
prospectus was corrected in the final prospectus unless, in either case, such
failure to deliver the final Prospectus was a result of non-compliance by the
Company or any Guarantor with Section 4. This indemnity agreement shall be in
addition to any liability that the Company or the Guarantor may otherwise have.
          The Company and the Guarantors also shall jointly and severally
indemnify and hold harmless as provided in this Section 6(a) or contribute as
provided in Section 7 hereof with respect to any loss, claim, damage, liability
or action of each underwriter, if any, of Securities registered under the Shelf
Registration Statement, its affiliates, their respective officers, directors,
employees, representatives and agents, and each person, if any, who controls
such underwriter within the meaning of the Securities Act or the Exchange Act on
substantially the same basis as that of the indemnification of the selling
Holders provided in this paragraph (a) and shall, if requested by any Holder,
enter into an underwriting agreement reflecting such agreement.
     (b) Each Holder shall indemnify and hold harmless the Company, each
Guarantor and their respective affiliates, their respective officers, directors,
employees, representatives and agents, and each person, if any, who controls the
Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act (collectively referred to for purposes of this Section 6(b) and
Section 7 as the Company), from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company may become subject, whether commenced or threatened, under the
Securities Act,



--------------------------------------------------------------------------------



 



17

the Exchange Act, any other federal or state statutory law or regulation, at
common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any such Registration Statement
or any prospectus forming part thereof or in any amendment or supplement thereto
or (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with any information furnished to the Company by such
Holder in its most recent Notice and Questionnaire, and shall reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that no such Holder shall be liable for any indemnity claims hereunder in excess
of the amount of net proceeds received by such Holder from the sale of
Securities pursuant to such Shelf Registration Statement. This indemnity
agreement will be in addition to any liability which any such Holder may
otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 6(a) or 6(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 6 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 6. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than the reasonable costs of investigation; provided, however,
that an indemnified party shall have the right to employ its own counsel in any
such action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based upon advice of counsel to the indemnified party) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based upon advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel reasonably satisfactory to the indemnified
party to assume the defense of such action within a



--------------------------------------------------------------------------------



 



18

reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm of attorneys (in addition to any local counsel) at any one time for all
such indemnified party or parties. Each indemnified party, as a condition of the
indemnity agreements contained in Sections 6(a) and 6(b), shall use all
reasonable efforts to cooperate with the indemnifying party in the defense of
any such action or claim. No indemnifying party shall be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent or if there be a final judgment for the plaintiff in any such action,
the indemnifying party agrees to indemnify and hold harmless any indemnified
party from and against any loss or liability by reason of such settlement or
judgment or if the indemnifying party has not paid the expenses and fees for
which it is liable 20 days after notice by the indemnified party of request for
reimbursement. No indemnifying party shall, without the prior written consent of
the indemnified party (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement or admission of fault, culpability or a failure to act, by or on
behalf of the indemnified party.
     (d) The provisions of this Section 6 and Section 7 shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
Holder, the Company, the Guarantors or any of the indemnified Persons referred
to in this Section 6 and Section 7, and shall survive the sale by a Holder of
securities covered by the Shelf Registration Statement.
     7. Contribution.
     If the indemnification provided for in Section 6 is unavailable or
insufficient to hold harmless an indemnified party under Section 6(a) or 6(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Guarantors from the offering and sale of the
Notes, on the one hand, and a Holder with respect to the sale by such Holder of
Securities, on the other, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company and each of the Guarantors on the one hand and
such Holder on the other with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Subsidiary Guarantor shall be



--------------------------------------------------------------------------------



 



19

deemed to be equal to the total net proceeds from the initial offering of the
Notes (before deducting expenses). The relative benefits received by the Holders
shall be deemed to be equal to the value of having the Securities registered
under the Securities Act. Benefits received by any underwriter shall be deemed
to be equal to the total underwriting discounts and commissions, as set forth on
the cover page of the Prospectus forming a part of the Shelf Registration
Statement which resulted in such losses, claims, damages or liabilities. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to the Company and each of the
Guarantors or information supplied by the Company and each of the Guarantors on
the one hand or to any information contained in the relevant Notice and
Questionnaire supplied by such Holder on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this Section 7 were
to be determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to herein.
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 7 shall be deemed to include, for purposes of this Section 7, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim. Notwithstanding the provisions of this Section 7, an
indemnifying party that is a Holder of Securities shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Securities sold by such indemnifying party to any purchaser exceeds the
amount of any damages which such indemnifying party has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 7 are several and not joint.
     8. Rule 144A and Rule 144.
     So long as any Registrable Securities remain outstanding, the Company shall
use its reasonable best efforts to file the reports required to be filed by it
under Rule 144A(d)(4) under the Securities Act and the Exchange Act in a timely
manner and, if at any time the Company is not required to file such reports, it
will, upon the written request of any Holder of Registrable Securities, make
publicly available other information so long as necessary to permit sales of
such Holder’s securities pursuant to Rules 144 and 144A. The Company and the
Guarantors covenant that they will take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rules 144 and 144A (including, without limitation, the requirements
of Rule 144A(d)(4)). Upon the written request of any Holder of Registrable
Securities, the Company and the Guarantors shall deliver to such Holder a
written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 8 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act.
     9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of



--------------------------------------------------------------------------------



 



20

Majority Holders. Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of Holders whose Securities are being sold pursuant to the Shelf
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of a majority in aggregate
amount of the Securities being sold by such Holders pursuant to the Shelf
Registration Statement. Notwithstanding the foregoing, in no event shall this
Section 9(a) be amended.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:
     (i) if to the Company or the Guarantors, initially at the address set forth
in the Purchase Agreements;
     (ii) if to the Placement Agents, initially at their addresses set forth in
the Placement Agreement; and
     (iii) if to a Holder, to the address of such Holder set forth in the
security register, the Notice and Questionnaire or other records of the Company.
     All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; one business day after
being delivered to a next-day air courier; five business days after being
deposited in the mail; and when receipt is acknowledged by the recipient’s
telecopier machine, if sent by telecopier.
     (c) Successors and Assigns. This Agreement shall be binding upon the
Company, the Guarantors and their respective successors and assigns.
     (d) Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered in original form or by telecopier) and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     (e) Definition of Terms. For purposes of this Agreement, (a) the term
“business day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close, (b) the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act and
(c) except where otherwise expressly provided, the term “affiliate” has the
meaning set forth in Rule 405 under the Securities Act.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------



 



21

     (h) Remedies. In the event of a breach by the Company or any of the
Guarantors or by any Holder of any of their respective obligations under this
Agreement, each Holder or the Company or any Guarantor, as the case may be, in
addition to being entitled to exercise all rights granted by law, including
recovery of damages (other than the recovery of damages for a breach by the
Company or any Guarantor of their obligations under Section 2 hereof for which
Additional Interest have been paid pursuant to Section 3 hereof), will be
entitled to specific performance of its rights under this Agreement. The
Company, each Guarantor and each Holder agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agree that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.
     (i) No Inconsistent Agreements. Each of the Company and each Guarantor
represents, warrants and agrees that (i) it has not entered into, and shall not,
on or after the date of this Agreement, enter into any agreement that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof, (ii) it has not previously
entered into any agreement which remains in effect granting any registration
rights with respect to any of its debt securities to any person and
(iii) without limiting the generality of the foregoing, without the written
consent of the Holders of a majority in aggregate principal amount of the then
outstanding Registrable Securities, it shall not grant to any person the right
to request the Company to register any debt securities of the Company under the
Securities Act unless the rights so granted are not in conflict or inconsistent
with the provisions of this Agreement.
     (j) No Piggyback on Registrations. Neither the Company nor the Guarantors
nor any of their respective security holders (other than the Holders of
Registrable Securities in such capacity) shall have the right to include any
securities of the Company in any Shelf Registration Statement other than
Registrable Securities.
     (k) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
     (l) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for



--------------------------------------------------------------------------------



 



22

the Registrable Securities pursuant to the Purchase Agreements and the transfer
and registration of Registrable Securities by such Holder.
     (m) Securities Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of Securities is required hereunder,
Securities held by the Company or its affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be affiliates solely by
reason of their holdings of such Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.



--------------------------------------------------------------------------------



 



 

     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement among the Company, the Guarantors and the
Placement Agents in accordance with its terms.

            Very truly yours,

EDDIE BAUER HOLDINGS, INC.
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer      

            EDDIE BAUER, INC.
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer      

            EDDIE BAUER FULFILLMENT
     SERVICES, INC.
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer      

            EDDIE BAUER DIVERSIFIED SALES,
     LLC
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer      

            EDDIE BAUER SERVICES, LLC
      By:   /s/ David Taylor       Name: David Taylor         Title: Interim
Chief Financial Officer    



--------------------------------------------------------------------------------



 



 

         

            EDDIE BAUER INTERNATIONAL
     DEVELOPMENT, LLC
      By:   /s/ David Taylor        Name:   David Taylor        Title:   Interim
Chief Financial Officer     

            EDDIE BAUER INFORMATION
      TECHNOLOGY, LLC
      By:   /s/ David Taylor        Name:   David Taylor        Title:   Interim
Chief Financial Officer   



--------------------------------------------------------------------------------



 



 

         

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
J.P. MORGAN SECURITIES INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

GOLDMAN, SACHS & CO.

         
By:
       
 
 
 
     (Goldman, Sachs & Co.)    